IN THE
                          TENTH COURT OF APPEALS



                                 No. 10-19-00475-CR

                            IN RE BYRRONE WATSON


                                 Original Proceeding



                           MEMORANDUM OPINION


       In this original proceeding Byrrone Watson seeks mandamus relief against the

Brazos County Clerk and the Brazos County Director of Collections. A court of appeals

has no jurisdiction to issue a writ of mandamus against a county clerk or the director of

collections except to protect or enforce its jurisdiction. See TEX. GOV’T CODE ANN. § 22.221

(West 2004). We dismiss Watson’s writ of mandamus for want of jurisdiction.




                                                 JOHN E. NEILL
                                                 Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Dismissed
Opinion delivered and filed January 8, 2020
Do not publish
[OT06]




In Re Watson                                  Page 2